Citation Nr: 9926993	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a back disorder, 
characterized as spondylosis with spondylolisthesis, L5-S1, 
currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to July 
1980 and from June 1981 to December 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in September 1997.  Thereafter, in October 1997, 
the veteran submitted a statement clarifying that his 
September 1997 notice of disagreement was to the issues of an 
increased rating for a low back disability, and whether new 
and material evidence had been submitted to reopen claims for 
a right ankle disability and a right knee disability.  A 
statement of the case as to these issues was mailed to the 
veteran in October 1997.  The veteran's substantive appeal as 
to these issues was received in December 1997.  

In the September 1997 rating decision, entitlement to service 
connection for a neck disability was granted with an 
evaluation of 10 percent assigned.  In the veteran's December 
1997 substantive appeal, he disagreed with the initial 10 
percent rating assigned following a grant of service 
connection for a neck disability.  The Board construes this 
as a notice of disagreement as to that issue.  

In addition, the September 1997 rating decision denied 
service connection for a left knee disability.  In a 
September 1997 letter, the veteran was notified of this 
decision and of his procedural and appellate rights.  Since a 
notice of disagreement has not been received as to the issue 
of a left knee disability, that issue is not in appellate 
status and before the Board at this time.


REMAND

I.  Entitlement to an increased rating for a back disability

In a March 1991 rating decision, service connection was 
granted for a back disability, characterized as symptomatic 
spondylolysis with spondylolisthesis L5-S1.  In January 1997 
the veteran submitted a claim for an increased rating for his 
back disability and submitted various service medical records 
as well as private medical records from 1991 through 1996 in 
support of his claim for an increased rating.  The veteran 
was afforded a VA medical examination in August 1997.  At 
that time, the veteran stated that he was, "doing about the 
same as his whole life."  The veteran told the examiner that 
he had had no recent exacerbations or worsening problems.  
The veteran reported that he has flare-ups about two times 
per year.  The examiner noted that at the time of the 
examination, the veteran received weekly treatment from a 
chiropractor  The veteran asserted that he has been seeking 
chiropractic treatment since his separation from service.  

Upon physical examination, the veteran had sensation intact 
to light touch in all sensory dermatomes.  Motor strength 
testing was 5/5 in all myotomes.  Deep tendon reflexes were 
2+ and symmetric at the knee and ankle.  Lasegue sign was 
negative bilaterally.  Faber test was negative bilaterally as 
was Thompson sign.  The examiner further noted that the 
veteran had downgoing toes on Babinski.  He had no evidence 
of clonus.  Tripod test was negative.  The veteran walked 
with a normal heel-toe gate pattern.  The examiner stated 
that the veteran had essentially no evidence of subjective 
pain.  He had no tenderness to palpation over the bony or 
soft tissues about the spine.  Trendelenburg test was 
negative.  The examiner's impression was history of 
spondylolisthesis with intermittent occasional low back pain 
and a normal neurologic examination.  X-rays of the veteran's 
spine indicated a Grade II spondylolisthesis of L5 on S1.  
This was not felt to be significantly changed when compared 
to x-rays taken in February 1990.  There was marked disc 
space narrowing and degenerative change at that level.  The 
radiologist noted that it did not appear to have progressed 
slightly when compared to the prior February 1990 
examination.  The radiologist concluded that the Grade II 
spondylolisthesis of L5 on S1 was felt to be secondary to 
bilateral pars defect.  There was slight progression of the 
degenerative change at that level, but no progression of the 
spondylolisthesis.  

In a September 1997 rating decision, the RO confirmed and 
continued the veteran's prior rating, evaluating the 
veteran's service-connected back disability as 10 percent 
disabling.  The RO stated that a higher rating of 20 percent 
was not warranted unless the veteran experienced recurring 
attacks of moderate intervertebral disc syndrome, or moderate 
limitation of motion of the spine.  The veteran reported that 
he was the same with no recent flare-ups or exacerbations.  
The RO noted that there was no radiculopathy and motor and 
sensation were intact.  The veteran's gait was 
noted as normal and there was essentially no evidence of 
pain.

The veteran currently contends that his service-connected 
back disorder is more disabling than is currently represented 
by the 10 percent evaluation assigned.  In this regard, the 
veteran submitted private medical records from the Davis 
Chiropractic Clinic and from Scott Ratamess, M.D., in support 
of his claim for an increased rating for his back disability.  
Records from the Davis Chiropractic Clinic dating from 
September 1993 to mid 1994 indicate that the veteran had 
minimal pain and normal range of motion in his neck, back and 
shoulders.  Records from 1993 to 1996 from the Pee Dee 
Orthopedic Associates indicate that the veteran suffered from 
back pain.  X-rays revealed a Grade II spondylolisthesis, L5-
S1.

In June 1998, Scott A. Ratamess, D.C., sent a letter to the 
RO stating that he has treated the veteran weekly for the 
past two years.  Dr. Ratamess opined that the veteran's 
clinical condition was stabilized and not likely to injure 
with surgical intervention or active medical treatment.  Dr. 
Ratamess stated that chiropractic maintenance care only was 
warranted, and that the degree of impairment was not likely 
to change substantially within the next year.  Dr. Ratamess 
provided an "impairment rating" which he computed using the 
DRE Model of Impairment Rating from the AMA:  Guides to the 
Evaluation of Permanent Impairment; 4th Edition, copyright 
1993.  Dr. Ratamess determined that the veteran 
spondylolisthesis was Grade III, (57 percent to 75 percent 
slippage), accompanied by medically documented injury and 
medically documented pain and rigidity with or without muscle 
spasm.  Dr. Ratamess concluded that the veteran's "whole 
person impairment" with regard to the lumbar spine was 9 
percent.

The veteran subsequently testified before a hearing officer 
at the RO in June 1998.  The veteran testified that he avoids 
activities that could aggravate his back disability.  He 
testified that his back pain has spread across the low back.  
The veteran testified that he has at least some pain every 
day, and that it is severe at times.  The veteran testified 
that he suffers from back spasms.  The veteran stated that he 
has difficulty twisting and bending.  In addition, the 
veteran maintains that he has pain on ranges of motion.  The 
veteran asserted that his back disability forced him to find 
alternative means of employment.  Finally, the veteran 
testified that he experiences sciatic nerve pain down his 
right hip and leg.  

The medical evidence of record indicates that the veteran 
suffers from back pain.  The Board notes that in 
consideration of limitation of motion, The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has set forth certain 
guidelines.  A review of the medical evidence as cited above 
does not show that the current guidelines have been 
considered as of this time.  In the case of DeLuca v. Brown, 
8 Vet.App. 202 (1995), the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided by the Court in 
DeLuca must be followed in adjudicating the veteran's claim 
for back disability as a rating under the Diagnostic Code 
governing limitation of motion of the lumbar spine 
(Diagnostic Code 5292) should be considered.  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet.App. 7 (1996).  
In light of DeLuca and in order to determine the veteran's 
current range of motion taking into consideration pain, as 
well as his other manifestations, the veteran should be 
afforded VA orthopedic and neurological evaluations.  

In addition, all recent private and VA treatment records with 
regard to the veteran's low back disability, not already of 
record, should be obtained and added to the claims file.  The 
examiner should be provided with a copy of the updated claims 
file prior to the examination.

II.  Whether new and material evidence has been submitted to 
reopen claims for service connection for right ankle and 
right knee disabilities.

In a March 1991 decision, the RO denied entitlement to 
service connection for a right ankle right knee disabilities 
based on a finding that these injuries were found to be acute 
and transitory in nature.  The veteran's discharge 
examination showed that the right ankle and right knee 
injuries were resolved.  The RO concluded there was no 
chronicity between the veteran's inservice right ankle and/or 
right knee injuries and any current diagnosis.  The veteran 
was provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  The RO's March 1991 
decision denying service connection for right ankle and right 
knee disabilities is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. 3.104 (1998).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  According to the Court, an RO decision 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is another 
"disallowance" of a claim (the claim to reopen) because that 
claim is not being "allowed."  Accordingly, the Court held 
that sections 5108, 7104(b), and 7105(c) require that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record was the RO's March 1991 decision.  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a) (1998).  The Colvin test, as 
noted above, requires that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174.  Whereas 38 C.F.R. § 3.156(a) (1998) requires 
that, to reopen a claim, evidence submitted must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  In Colvin, the United 
States Court of Appeals for the Federal Circuit stated that 
the Court "impermissibly replaced the agency's judgment with 
its own" and "imposed on veterans a requirement 
inconsistent with the general character of the underlying 
statutory scheme for awarding veterans' benefits."  Colvin 
was therefore specifically overruled by the U.S. Court of 
Appeals for the Federal Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the RO considered the veteran's claim to reopen 
under the more restrictive Colvin test.  As such, the Board 
must remand this case for the RO to consider the veteran's 
claim to reopen under the directives of Hodge with regard to 
the definition of "new and material" evidence as written in 
38 C.F.R. § 3.156(a) (1998).  

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (1998); second, if new 
and material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991); and third, if the claim is well-grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

Thus, in light of Elkins, if the RO reopens the veteran's 
claim, the RO must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991); and, thereafter, if the claim is well-grounded, the RO 
should evaluate the merits after ensuring the duty to assist 
under 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.

III.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for a neck 
disability

Finally, the Board notes that in a September 1997 rating 
decision, the veteran was granted service connection for a 
neck disability.  This disability, characterized as cervical 
disc degeneration C4-5, C5-6 with retrolisthesis  was 
assigned a 10 percent evaluation effective January 6, 1997.  
In September 1997, a notice of disagreement was received.  As 
such, the RO is now required to send the veteran a statement 
of the case as to the issue of dissatisfaction with the 
initial rating assigned following a grant of service 
connection for a neck disability in accordance with 38 
U.S.C.A. § 7105 (West 1991) and 38 C.F.R. §§ 19.29, 19.30 
(1998).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all VA and 
private clinical records, which are not 
already in the claims file, of the 
veteran's treatment for spondylosis with 
spondylolisthesis, L5-S1.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current nature, extent, 
and manifestations of the veteran's 
service-connected back disability.  If 
possible, the veteran should be examined 
while he is experiencing an "acute 
exacerbation" of his back symptoms.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiners prior to the 
examinations.  The neurological examiner 
should determine if the veteran's low 
back disability is productive of sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm; absent ankle 
jerk; or other neurological findings.  
The neurological examiner should indicate 
if any positive neurological findings are 
due to the veteran's service-connected 
back disability.  The orthopedic examiner 
should determine if the veteran exhibits 
muscle spasms; loss of lateral spine 
motion, unilateral, while in the standing 
position; listing of the whole spine to 
the opposite side; or positive 
Goldthwait's sign.  The orthopedic 
examiner should also perform range of 
motion testing.  In the description of 
the results of this testing, the 
orthopedic examiner should indicate in 
degrees what normal range of motion is as 
compared to the veteran's range of 
motion.  The orthopedic examiner should 
indicate if the veteran's limitation of 
motion is slight, moderate, or severe.  
The orthopedic examiner should also be 
asked to determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for service-connected 
spondylosis with spondylolisthesis, L5-S1 
taking into consideration all applicable 
diagnostic codes.  The RO should 
specifically consider the directives of 
DeLuca.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

4.  The RO should again determine whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for right ankle and right knee 
disabilities in light of Hodge and 
Elkins.  If the RO reopens the veteran's 
claim as to either issue, the RO should 
determine if the veteran's claim for 
service connection is well-grounded, and, 
if so, if service connection is warranted 
based on the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

5.  The RO should send the veteran a 
statement of the case as to the issue of 
dissatisfaction with the initial rating 
assigned following a grant of service 
connection for cervical disc degeneration 
C4-5, C5-6 with retrolisthesis in 
accordance with 38 U.S.C.A. § 7105 (West 
1991) and 38 C.F.R. §§ 19.29, 19.30 
(1998).  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












